Exhibit 10.12

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”), effective as of January 2, 2018
(“Effective Date”), is executed by SELLAS Life Sciences Group Inc. (together
with its affiliates, hereinafter collectively “Company”), a corporation with a
place of business at 315 Madison Avenue, 4th Floor, New York, NY 10017, and
Thomas J. Knapp, Esq. with an address at 7116 Darby Road, Bethesda MD 20817
(“Consultant”) to record their following agreement:

1.    Term. Unless otherwise stated, each party’s liabilities and obligations
under this Agreement shall be limited to the “Term” of this Agreement. “Term”
means the following: The period of Consultant’s engagement by the Company
pursuant to this Agreement, which shall begin on the Effective Date and end on
February 28, 2018 (“End Date”), unless extended by mutual written agreement
(email sufficient) at least five (5) days prior to the End Date. Except as
otherwise expressly provided in this Agreement, neither Company nor Consultant
shall have any liability or obligation under this Agreement after it is
terminated.

2.    Consultancy. Company engages Consultant, and this Consultant shall serve,
in a consultative and advisory capacity to the Company and to render to the
Company the following services: Legal transition services arising from the
merger of Galena Biopharma, Inc. with SELLAS Life Sciences Group, including
specifically but without limitation litigation, finance, investigation, and
regulatory liaison matters, transition of outside counsel contacts, and related
legal services (the “Services”). Consultant’s principal contact at the Company
shall be Angelos Stergiou, M.D., CEO and/or his designee. In addition to
Consultant, Company may engage other individuals to serve as a consultant.

3.    Remuneration. Consultant’s sole remuneration for the Services shall
consist of the following, and in no way shall Consultant be entitled to any
compensation upon the termination of this Agreement or his engagement under it,
except as stated in this Agreement:

Company shall pay Consultant a Consulting Fee in the amount of $22,500.00 per
month for Services rendered in connection with the Agreement payable by wire
transfer on the last business day of each month (“Payment Date”) beginning with
January 31, 2018. Consultant shall provide the Company wire instructions within
5 business days of the Payment Date.

This agreement constitutes a contract for the provision of services and not a
contract of employment and accordingly the Consultant shall be fully responsible
for and shall indemnify the Company for and in respect of any income tax and/or
social security contributions and any other liability, deduction, contribution,
assessment or claim arising from or made in connection with the performance of
the Services, where the recovery is not prohibited by law. The Consultant shall
further indemnify the Company against all reasonable costs, expenses and any
penalty, fine or interest incurred or payable by the Company in connection with
or in consequence of any such liability, deduction, contribution, assessment or
claim.

 

1



--------------------------------------------------------------------------------

4.    Business Expenses. Company shall fully reimburse Consultant (or may
purchase in advance, upon arrangement with Consultant) for all actual travel,
lodging, and other out-of-pocket expenses that are incurred by Consultant at the
Company’s written request in the good faith performance of Services under this
Agreement and which are both reasonable in amount and ordinary and necessary to
the Company’s business, in accordance with Company’s expense reimbursement
policies, practices, and procedures.

5.    Death or Disability of Consultant. If Consultant dies, his/her engagement
with Company will terminate immediately, and Company’s compensation obligations
to Consultant under this Agreement will cease as of the date of his/her death,
except that the Company shall pay to Consultant’s heir or estate any and all
earned but unpaid fees that are owed to Consultant through the date of his/her
death. If Consultant suffers a disability while engaged by the Company (whether
total or partial, temporary or permanent), Company’s compensation obligations to
Consultant under this Agreement will cease for the period of Consultant’s
disability, regardless of whether Company terminates Consultant’s engagement,
except that the Company shall pay to Consultant any and all earned but unpaid
salary that is owed to Consultant through the date of his/her disability.

6.    No Conflicting Restrictions. Consultant represents and warrants to the
Company that Consultant is not a party to any restrictive covenant limiting
Consultant’s right to work or perform services for Company.

7.    Confidential Information. All documents, software, reports, data, records,
forms, and other materials provided to Consultant by Company in the course of
performing any Services are the proprietary, confidential and trade secret
information of Company. The Consultant will deliver to Company all such
materials obtained from Company and all copies thereof when Company requests the
same, and immediately upon termination of this Agreement. This paragraph shall
survive the cancellation, expiration, or termination of this agreement.

8.    Relationship Between Parties. Consultant shall perform the obligations and
responsibilities of Consultant under this Agreement as an independent
contractor. Consultant shall render the Services according to Consultant’s own
means and methods of work, which will be in the exclusive charge and control of
Consultant and not subject to control or supervision by the Company. Company is
interested only in the results of the Services. Consultant is not an employee of
the Company, and no agent, employee, or independent contractor of Consultant is,
will be, or will be considered to be, an agent, employee, or independent
contractor of the Company.

Neither Consultant nor any agent, employee, or independent contractor of
Consultant will have any authority to assume or create any obligation of any
kind in the name or on behalf of the Company. The Services shall be rendered at
the sole risk of Consultant. Consultant will be entirely responsible for his
acts and for the acts of his agents, employees, and representatives in
connection with this Agreement.

9.    Legal Matters. The validity, enforcement, construction, and interpretation
of this Agreement are governed by the laws of the State of New York and the
federal laws of the United States of America, excluding the laws of those
jurisdictions pertaining to resolution of conflicts with laws of other
jurisdictions.

 

2



--------------------------------------------------------------------------------

10.    Assignment; Successors; Third Party Beneficiaries.    Consultant shall
not assign her rights or delegate any of her obligations under this Agreement,
and any attempted assignment or delegation by Consultant will be invalid and
ineffective against Company and its affiliates. Company may assign its rights
under this Agreement without Consultant’s consent to any affiliate or any
assignee or successor in interest of its business, whether pursuant to a sale,
merger, sublease, assignment of lease, or sale or exchange of all or
substantially all the assets or outstanding stock of the Company. This Agreement
is binding on, and inures to the benefit of Company’s authorized assignees and
successors in interest. After an assignment of the Company’s rights under this
Agreement, (a) every reference in this Agreement to “Company” will include the
assignee and, (b) if the assignee expressly assumes in writing or by operation
of law all the liabilities of the assignor generally or under this Agreement
specifically, the assignor will be released from all its obligations to
Consultant under this Agreement.

11.    Waiver; Modification; Severability; Survival. A waiver, discharge,
amendment, or modification of this Agreement will be valid and effective only if
evidenced by a writing that is signed by or on behalf of both the Consultant and
Company. Whenever possible, each provision of this Agreement should be construed
and interpreted so that it is valid and enforceable under applicable law. If a
court determines that a provision of this Agreement is unenforceable, that
provision will be deemed separable from the remaining provisions of this
Agreement and will not affect the validity, interpretation, or effect of the
other provisions of this Agreement or the application of that provision to other
circumstances to which it is enforceable.

12.    Notices. Except as otherwise expressly stated, every notice, demand,
consent, or other communication required or permitted under this Agreement will
be valid only if it is in writing (whether or not this Agreement expressly
states that it must be in writing) and delivered personally or by electronic
mail, telecopy, commercial courier, or first-class, postage-prepaid, United
States mail (whether or not certified or registered, and regardless of whether a
return receipt is requested or received by the sender), and addressed, if to the
Company, to the address listed underneath its signature to this Agreement; and,
if to Consultant, to the address listed underneath his signature to this
Agreement.

13.    Assignment of Inventions. Consultant hereby irrevocably and
unconditionally assigns, and agrees to assign, to SELLAS, its successors,
assigns, or designee(s), the entire right, title and interest of Consultant,
including without limitation, all IP Rights in and to all inventions,
improvements or other IP created by Consultant (a “Development”), solely or
jointly, during the term of Consultant’s business relationship with Company.
Such assignment shall be effective upon creation of the IP. Consultant
acknowledges that all copyrightable materials developed or produced by
Consultant within the scope of Consultant’s employment by the Company also
constitute works made for hire, as that term is defined in the United States
Copyright Act of 17 U.S.C. §101, and for avoidance of doubt, hereby assigns to
SELLAS, its successors, assigns, or designee(s), the entire right, title and
interest of Consultant all copyright rights with respect thereto. Consultant
shall bear the burden to prove that any Development did not arise out of an
activity included within the scope of this Agreement. Consultant hereby waives
in favor of Company any and all artist’s or moral rights (including without
limitation, all rights of integrity and attribution) he/she may have pursuant to
any state or federal laws of the United States in respect of any Development and
all similar rights under the laws of all other jurisdictions.

 

3



--------------------------------------------------------------------------------

Upon request by the Company, Consultant will assist the Company or its designee
(at the Company’s expense) during and at any time subsequent to Consultant’s
performance of services for the Company, in every reasonable way to develop,
preserve, or extend the Company’s rights relating to any Developments and to
permit the Company or its designee to file and prosecute patent applications
and, as to copyrightable material, to obtain copyright registrations thereof.
Such assistance includes Consultant’s execution and delivery to the Company or
its designee such formal transfers and assignments and such other papers and
documents, giving such testimony, and otherwise performing such lawful acts, as
may be deemed necessary or required of Consultant by the Company or its
designee. Consultant hereby appoints the Company as Consultant’s
attorney-in-fact to execute on Consultant’s behalf any assignments or other
documents deemed necessary by the Company to protect or perfect its rights to
any Development. The Consultant’s obligations to the Company under the
provisions of this section shall survive termination of this Agreement.

14.    Counterparts; Effective Date. The parties may execute this Agreement by
facsimile and in counterparts. Each executed counterpart of this Agreement will
constitute an original document, and all executed counterparts, together, will
constitute the same agreement. This Agreement will become effective, as of its
stated date of execution, when both Consultant and Company sign it.

15.    Complete Agreement. The headings of the sections of this Agreement are
solely for convenient reference and neither constitutes a part of this Agreement
nor affect its meaning, interpretation, or effect. This Agreement records the
entire understanding of Consultant and Company with respect to the terms of this
Agreement and the restrictions stated in it and supersedes any previous or
contemporaneous agreement, representation, or understanding, oral or written, by
either of them.

The foregoing Consulting Agreement is executed as of the date first above
written.

 

SELLAS Life Sciences Group Inc. By:   /s/ Angelos Stergiou

Name:

Title:

 

Angelos Stergiou, M.D.

Chief Executive Officer

315 Madison Avenue, 4th Floor

New York, NY 10017

 

CONSULTANT

/s/ Thomas J. Knapp

Name: Thomas J. Knapp, Esq.

Email Address: thomas.j.knapp@gmail.com

 

4